         Case 1:19-cv-09582-NRB Document 37
                                         36 Filed 05/26/20
                                                  05/22/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



  SMILEDIRECTCLUB, LLC                                  Case No. 1:19-cv-09582 (NRB)

                           Plaintiff,
                                                        STIPULATED PROTECTIVE ORDER
                  v.

  JACQUELINE I. FULOP, D.M.D., P.C.,
  et al.,

                           Defendants.


       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing this Action, and the Parties having stipulated to the following

provisions, it is hereby ORDERED, pursuant to Federal Rule of Civil Procedure 26(c), that any

person subject to this Order, including without limitation the Parties to this Action, their

attorneys, representatives, agents, experts and consultants, acting as such, all third parties

disclosing confidential information in this Action, and all other interested persons with actual or

constructive notice of this Order shall adhere to the following terms, upon pain of contempt:

A. Designation of Protected Discovery Material

       1.      A “person” (i.e., a Party or a non-party) who produces “Discovery Material,” i.e.,

information of any kind provided in the course of discovery in this Action, shall be referred to

herein as a “Producing Person.” A person who receives Discovery Material shall be referred to

herein as a “Receiving Person.”

       2.       A Producing Person may designate as “Confidential” or “Confidential –

Attorney’s Eyes Only” any Discovery Material that contains non-public business, commercial,

research and development, manufacturing, operational or other highly sensitive technical,



                                               Page 1
            Case 1:19-cv-09582-NRB Document 37
                                            36 Filed 05/26/20
                                                     05/22/20 Page 2 of 12



scientific, or customer-specific information, financial, proprietary and trade secret information,

or personal information, including information which qualifies as Protected Health Information

(see Paragraph 3 below), the public disclosure of which is either restricted by law or the

Producing Person reasonably believes would significantly harm his, her, or its business,

commercial, financial, or personal interests or violate his, her, or its privacy or confidentiality

obligations to others, including information that the Producing Person would not normally reveal

to third parties or would cause third parties to maintain in confidence.

               a. Where the Confidential or Confidential – Attorney’s Eyes’ Only portion of

                  Discovery Material is reasonably separable from the non-confidential portion, via

                  redaction or otherwise, only the Confidential or Confidential or Confidential –

                  Attorney’s Eyes Only portion shall be so designated.

               b. With respect to the Confidential or Confidential – Attorney’s Eyes’ Only portion

                  of any Discovery Material, other than deposition transcripts and exhibits, the

                  Producing Person or that person’s counsel may designate such portion as

                  Confidential or Confidential – Attorney’s Eyes’ Only by stamping or otherwise

                  clearly placing the notation “Confidential” or “Confidential – Attorney’s Eyes’

                  Only” on every page of each document1 or portion thereof so designated in a

                  manner that will not interfere with legibility or audibility.

               c. Deposition materials may be designated as Confidential or Confidential –

                  Attorney’s Eyes’ Only as set forth in Paragraph 4 below.

          3.      Pursuant to 45 C.F.R. § 164.512(e), all Receiving Persons are prohibited from

using or disclosing any “Protected Health Information” (as that term is defined under the Health



1
    “Document” as used in thus Order shall have the meaning set forth in Local Rule 26.3.


                                                   Page 2
         Case 1:19-cv-09582-NRB Document 37
                                         36 Filed 05/26/20
                                                  05/22/20 Page 3 of 12



lnsurance Portability and Accountability Act (“HlPAA”) and its corresponding regulations,

including 45 C.F.R. §§ 164.103, 164.501, and 164.512) for any purpose other than this litigation,

and the Receiving Persons are ordered to destroy all protected health information, including any

copies made of the information at the conclusion of this litigation. As a result, the Parties

acknowledge and agree that this Stipulated Protective Order is also a Qualified Protective Order

pursuant to HIPAA and 45 C.F.R. § 164.512(e).

           a.   A person who believes that he, she, or it is producing Discovery Material that

                contains a portion of Protected Health Information, including medical records of

                any nature from hospitals, physicians, physical therapists, psychologists,

                psychiatrists, and any other healthcare provider any individual has seen or

                consulted or from whom he or she sought treatment, should designate it as such at

                the time it is produced. (Discovery Material designated as “Confidential,”

                “Confidential – Attorney’s Eyes’ Only,” and/or as “Protected Health Information”

                shall be referred to collectively as “Protected Discovery Material.”)

           b. Where the portion of the Discovery Material containing Protected Health

                Information is reasonably separable from the portion not containing Protected

                Health Information, via redaction or otherwise, only the portion containing

                Protected Health Information shall be so designated.

           c. With respect to the portion of any Discovery Material, other than deposition

                transcripts and exhibits, that contains Protected Health Information, the producing

                person or that person’s counsel may designate such portion as Protected Health

                Information by stamping or otherwise clearly placing the notation “Protected




                                               Page 3
          Case 1:19-cv-09582-NRB Document 37
                                          36 Filed 05/26/20
                                                   05/22/20 Page 4 of 12



                 Health Information” on every page of each document or portion thereof so

                 designated in a manner that will not interfere with legibility or audibility.

              d. Deposition materials may be designated as Protected Health Information as set

                 forth in Paragraph 4 below.

         4.      Deposition testimony may be designated by any person as Protected Discovery

Material within thirty-five (35) days of receipt of the transcript by advising all Parties to this

action and the stenographer and videographer, in writing, that the designated portions of the

testimony contain Confidential, Confidential – Attorney’s Eyes’ Only, or Protected Health

Information. The pages of the deposition transcript that are designated as containing Protected

Discovery Material shall be bound in a separate volume from the main deposition transcript and

marked “Confidential, Confidential – Attorney’s Eyes’ Only, and/or Protected Health

Information Governed by Protective Order” by the reporter.

              a. Any designation of deposition testimony as Protected Discovery Material

                 pursuant to this paragraph shall apply to the deposition transcript and any

                 corresponding deposition video footage.

              b. During the thirty-five (35) day period following the conclusion of a deposition,

                 the entire deposition transcript will be treated as if it had been designated as

                 containing Protected Discovery Material. If no designation is given before the

                 expiration of the 35-day period, the documents or information shall no longer be

                 treated as Protected Discovery Material.

         5.      All Protected Discovery Material shall be used solely for the prosecution or the

defense of this Action (including any appeal thereof) and for no other purpose, as set forth in this

Order.




                                                 Page 4
         Case 1:19-cv-09582-NRB Document 37
                                         36 Filed 05/26/20
                                                  05/22/20 Page 5 of 12



       6.      If at any time prior to the trial of this Action, a Producing Person realizes that

some portion of Discovery Material that that person previously produced without limitation

should be designated as Confidential, Confidential – Attorney’s Eyes’ Only, and/or as Protected

Health Information, the Producing Person may so designate that portion by promptly notifying

all Receiving Persons in writing. Such designated portion of the Discovery Material will

thereafter be treated as Protected Discovery Material under the terms of this Order. In addition,

the Producing Person shall provide each Receiving Person with replacement versions of such

Discovery Material that bears the appropriate designation within five (5) business days of

providing such notice.

       7.      Regardless of how it may be designated, none of the following types of Discovery

Material shall be treated as Protected Discovery Material: (i) Information that is in the public

domain at the time of disclosure; (ii) Information that becomes part of the public domain through

no fault of the person who receives the Protected Discovery Material in this matter; or (iii)

Information that was in the rightful and lawful possession of the receiving person at the time of

disclosure.

       8.      A Receiving Person may, at any time, challenge (the “challenge”) the designation

of any Discovery Material as Protected Discovery Material on the ground that it either does not

qualify for protection or does not qualify for the level of protection with which it has been

designated, by providing written notice to the Producing Person and all other Receiving Persons

of the challenge and the basis for the challenge. Within seven (7) business days of its receipt of

that written notice, the Producing Person shall either withdraw the challenged designation or

notify the Receiving Persons that it does not agree with the challenge. If the Producing Person

does not agree to withdraw the challenged designation, it shall meet and confer within seven (7)




                                               Page 5
          Case 1:19-cv-09582-NRB Document 37
                                          36 Filed 05/26/20
                                                   05/22/20 Page 6 of 12



business with the Receiving Person who made the challenge to attempt to resolve their dispute.

If the Producing Person and the Receiving Person who made the challenge do not resolve their

dispute, the Receiving Person may, within forty-five (45) calendar days from the date it

originally sent notice of the challenge, move the Court for a ruling on the challenge. The motion

shall be made using the procedure set forth in the Court’s Individual Practices for requests for

pre-motion conferences.

               a. The Producing Person shall bear the burden of demonstrating why the Protected

                  Discovery Material should be designated as Confidential, Confidential –

                  Attorney’s Eyes’ Only, and/or as Protected Health Information.

               b. While any such motion is pending, the Protected Discovery Material subject to

                  the motion shall continue to be treated as originally designated by the Producing

                  Person.

               c. If the Receiving Person does not move the Court for a ruling on the challenge

                  within the forty-five (45) day period, the challenge will be terminated and the

                  Protected Discovery Material will retain its original designation.

               d. Nothing in this Order shall be construed as preventing any person from seeking

                  further protection for any Protected Discovery Material it produces in discovery.

B. Use and Disclosure of Protected Discovery Material

         9.       Any Receiving Person who receives Protected Discovery Material shall not

disclose such Protected Discovery Material to anyone else except as expressly permitted by this

Order.

         10.      Each person who has access to Protected Discovery Material shall take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material. A person




                                                 Page 6
         Case 1:19-cv-09582-NRB Document 37
                                         36 Filed 05/26/20
                                                  05/22/20 Page 7 of 12



with custody of Protected Discovery Material shall use commercially reasonable efforts to

maintain them in a manner that limits access to those persons entitled under this Order to

examine the Protected Discovery Material.

       11.      A Receiving Person shall not disclose Discovery Material that is designated as

Confidential or Protected Health Information to any other person whomsoever, except to:

             a. the Parties to this Action;

             b. the Parties’ in-house counsel assigned to oversee this Action and the Parties’

                outside counsel retained specifically for this Action, including any paralegal,

                clerical or other assistants employed by such counsel and assigned specifically to

                work on this Action;

             c. as to any document, its author, its addressee, and any other person shown on the

                face of the document as having received a copy;

             d. any witness who is being prepared by counsel for a Party to testify at trial or

                deposition in this Action;

             e. any witness who testifies at trial or deposition in this Action;

             f. any person retained by a Party to serve as an expert witness or consultant or

                otherwise provide specialized advice to counsel in connection with this Action

             g. stenographers and video technicians engaged to transcribe or record depositions

                conducted in this Action;

             h. independent photocopying, graphic production services, or other litigation support

                services employed by the Parties or their counsel to assist in this Action, including

                computer service personnel performing duties in relation to a computerized

                litigation system;




                                                Page 7
         Case 1:19-cv-09582-NRB Document 37
                                         36 Filed 05/26/20
                                                  05/22/20 Page 8 of 12



             i. any mediator or arbitrator engaged by the Parties to this Action;

             j. the Court and its staff; and

             k. any other person whom the Producing Person agrees in writing may have access

                to such material.

       12.      A Receiving Person shall not disclose Discovery Material that is designated as

Confidential – Attorney’s Eyes’ Only to any other person whomsoever, except to the persons

identified above in Paragraph 11(b), 11(c), 11(f), 11(g), 11(h), 11(i), and 11(j).

       13.      Prior to the disclosure of any Protected Discovery Material to any person referred

to in subparagraphs 11(d), 11(e), 11(f), or 11(g) above, such person shall be provided by counsel

with a copy of this Protective Order and shall sign a Non-Disclosure Agreement, in the form

annexed hereto as Exhibit A, stating that that person has read this Order and agrees to be bound

by its terms. Counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and

produce it to opposing counsel either prior to such person being permitted to testify (at

deposition or trial), disclosure of that person as an expert retained by a Party in this matter, or at

the conclusion of the case, whichever comes first.

       14.      Nothing herein shall restrict a qualified recipient of Protected Discovery Material

from making working copies, abstracts, and digests of Protected Discovery Material for use in

connection with this Action,, and such working copies, abstracts, and digests shall be deemed to

have the same level of protection as other Protected Discovery Material. Further, nothing herein

shall restrict a qualified recipient from converting or translating such Protected Discovery

Material into machine-readable form for incorporation in a data retrieval system used in

connection with this Action, provided that access to such information, in whatever form stored or

reproduced, shall be limited to those qualified recipients set forth in paragraphs 11 or 12.




                                                Page 8
         Case 1:19-cv-09582-NRB Document 37
                                         36 Filed 05/26/20
                                                  05/22/20 Page 9 of 12



C. Filing of Protected Discovery Material in this Action

       15.     Notwithstanding the designation of Discovery Material as Protected Discovery

Material, there is no presumption that such Protected Discovery Material will be filed with the

Court under seal.

       16.     The Parties shall follow the Court’s Individual Practices with respect to pretrial

requests to file sealed or redacted filings containing Protected Discovery Material.

       17.     Nothing in this Order shall restrict any Party from introducing Protected

Discovery Material as evidence at trial, hearings, or other in-person court appearances. The

Parties shall meet and confer regarding the procedures for such use of any Protected Discovery

Material before the applicable hearing, trial, or other in-court appearance and shall move the

Court for entry of an appropriate Order. A Party also may seek a Protective Order prior to or at

trial with respect to specific documents or information that he, she or it contends are confidential.

E. Termination of the Litigation

       18.     This Order shall survive the termination of the litigation and shall continue to be

binding upon the Parties and all other Receiving Persons, and this Court shall retain jurisdiction

over the Parties and all other Receiving Persons for the purposes of enforcing this Order. Within

30 days of the final disposition of this Action, including appeals, all Protected Discovery

Material and all copies thereof, including copies in the possession of persons identified in

paragraph 11 above, shall be promptly returned to the Producing Person or destroyed and

counsel for each Receiving Person shall certify as to the full and complete return and/or

destruction thereof, except as this Court may otherwise order or to the extent such information

was used as evidence at the trial.




                                               Page 9
        Case 1:19-cv-09582-NRB Document 37
                                        36 Filed 05/26/20
                                                 05/22/20 Page 10 of 12



       19.     Notwithstanding the foregoing, and subject to any Court order requiring the

contrary, counsel for each Party may maintain a litigation file of all documents filed with the

Court, including documents filed under seal that have not been destroyed by the Court or

returned by the Court to the Party that lodged, filed or attempted to file them, and all documents

prepared by counsel that have been exchanged with another Party, e.g., interrogatory answers,

responses to document requests, etc. Any such retained documents that contain or constitute

Protected Discovery Material shall remain subject to this Order.

F. Miscellaneous

       20.     Nothing in this Order shall be construed to preclude or restrict any Producing

Person or that person’s counsel from using, in any way, the Producing Person’s own Protected

Discovery Material.

       21.     Nothing in this Order shall abridge the rights of any person to seek judicial review

or to pursue other appropriate judicial action with respect to any ruling made by the Court

concerning the issue of the status of any Protected Discovery Material.

       22.     During the pendency of this case only, this Court shall retain jurisdiction over all

persons subject to this Order to the extent necessary to enforce any obligations arising hereunder

or to impose sanctions for any contempt thereof.


SO ORDERED:

        May 26
Dated: _______________, 2020                         ________________________
                                                     Hon.
                                                     N aomi Reice Buchwald
                                                     United States District Judge




                                             Page 10
 Case 1:19-cv-09582-NRB Document 37
                                 36 Filed 05/26/20
                                          05/22/20 Page 11 of 12




   SO STIPULATED AND AGREED this
                             this 22nd        Muy, 2020.
                                  22"d day of May, 2020.

FOLEY & LARDNER LLP                           TARTER KRINSKY & DROGIN LLP
                                     {$




                                              By:
Robert
Ro     S. Weisbein, Esq.                          Mar .. Rosenberg
90 Park Avenue
        Avenue                                    Joel . Rosner
New York, New York 10016-1314
                       10016-1314                 1350
                                                   1350 Broadway
Telephone:  (212) 682-7474
Telephon e: (212) 682-7 47 4                      New York,
                                                        York, New York 10018
                                                                           10018
rweisbein@foley.com                               Tel. (212) 216-8000
                                                               216-8000
                                                  mro s enb er g@taterkrinsky. c om
                                                  mrosenberg@tarterkrinsky.com
Jami A. Gekas, Esq.                              jjrosner@tarterkrinsky.com
                                                   ro sner@tarterkrinsky. com
           LARDNER LLP
FOLEY & LARDNER
321 North Clark Street, Suite 2800                  Attorneys
                                                    Attorney s for
                                                               for Defendants
                                                                   D eJbndants
Chicago, IL 60654-5313
            60654-53 13
Telephone: (312)
           (3 12) 832-4500
                  832-4500
jgekas@foley.com

Attorneys
Attorneys for P I aintiff
          for Plaintiff




                                          Page
                                          Page 11
                                               11
        Case 1:19-cv-09582-NRB Document 37
                                        36 Filed 05/26/20
                                                 05/22/20 Page 12 of 12



                                           EXHIBIT A

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



  SMILEDIRECTCLUB, LLC                                Case No. 1:19-cv-09582 (NRB)

                          Plaintiff,
                                                      NON-DISCLOSURE AGREEMENT
                 v.

  JACQUELINE I. FULOP, D.M.D., P.C.,
  et al.,

                          Defendants.


       I, _____________________ [print name], of ___________________ [print full address],

acknowledge and declare under penalty of perjury that I have read in its entirety and understand

the Order that was entered by the Honorable Naomi Reice Buchwald in the above-captioned

action on ____________ [date], governing the non-disclosure of Discovery Material that has

been designated as Protected Discovery Material. I agree that I will not disclose Protected

Discovery Material to anyone other than for purposes of this litigation. Within 30 days of being

advised of the conclusion of the litigation, I will destroy any Protected Discovery Material I have

or return it to the producing person, and I will certify to the producing person that I have done so.

By acknowledging these obligations under the Order, I understand that I am submitting myself to

the jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder and that my willful violation of any term of the

Order could subject me to punishment for contempt of Court.


Dated: _______________                                _______________________
                                                            [Print name
